Exhibit 10.2

CONFIDENTIAL

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

SETTLEMENT AND TERMINATION AGREEMENT

This SETTLEMENT AND TERMINATION AGREEMENT, (this “Termination Agreement”) is
effective as of March 5, 2013 (the “Effective Date”) by and between CADENCE
PHARMACEUTICALS, INC., a corporation organized and existing under the laws of
the State of Delaware and having its principal office at 12481 High Bluff Drive,
Suite 200, San Diego, California 92130 (“Cadence”), and BAXTER HEALTHCARE
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware and having its principal office at One Baxter Parkway, Deerfield,
Illinois 60015 (“Baxter”). All references to “Cadence” and “Baxter” will include
their respective Affiliates. Baxter and Cadence are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Cadence and Baxter are parties to that certain Amended and Restated
Development and Supply Agreement dated January 28, 2011 (the “Supply
Agreement”), pursuant to which Baxter agreed to provide certain development and
commercial supply services to Cadence;

WHEREAS, the development and commercial supply services rendered by Baxter under
the Supply Agreement are subject to that certain Quality Agreement between the
Parties, dated December 18, 2007, and amended by the First Amendment, dated
November 7, 2009, the Second Amendment, dated September 21, 2010 and the Third
Amendment, dated February 7, 2011 (collectively, the “Quality Agreement”);

WHEREAS, the Parties now desire to, among other things, terminate the Supply
Agreement and the Quality Agreement (the Supply Agreement and the Quality
Agreement are collectively referred to as the “Contract Documents”) and fully
and finally settle and resolve all existing and potential claims and disputes
arising out of the Contract Documents;

NOW, THEREFORE, in consideration of the foregoing and the premises and
conditions set forth herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.0 DEFINITIONS

Capitalized terms and phrases used herein and not otherwise defined or modified
herein below shall have the respective meanings ascribed thereto in the Supply
Agreement.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

The term “Contract Documents” will have the meaning set forth in the Recitals.

The term “Effective Date” will have the meaning set forth in the Recitals.

The term “Cadence Documentation” will have the meaning set forth in
Section 4.1.3 of this Termination Agreement.

The term “Quality Agreement” will have the meaning set forth in the Recitals.

The term “Supply Agreement” will have the meaning set forth in the Recitals.

The term “Termination Agreement” will have the meaning set forth in the first
paragraph of this Termination Agreement.

The term “Valid Claim” means a claim of U.S. Patent Nos. 6,028,222 and
6,992,218, including all extensions, continuations, continuations-in-part,
divisionals, reissues, or reexaminations thereof, in each case whether granted
or allowed before, on, or after the Effective Date that: (i) has not been
revoked, declared unenforceable or unpatentable, or held invalid by a court or
other governmental agency of competent jurisdiction that is unappealable or
unappealed within the time allowed for appeal, (ii) has not been admitted to be
rendered invalid or unenforceable through reissue, disclaimer or otherwise, and
(iii) has not been finally cancelled, withdrawn, abandoned, allowed to lapse, or
rejected by any governmental agency of competent jurisdiction.

2.0 TERMINATION OF THE SUPPLY AGREEMENT

2.1 The Parties hereby mutually agree to terminate the Contract Documents as of
the Effective Date and, as a result of such termination, the Parties hereby
acknowledge and agree that, except as expressly provided for under this
Termination Agreement, (a) their respective rights and obligations under the
Contract Documents are hereby terminated as of the Effective Date, and
(b) neither Party shall have any further liability to the other Party under the
Contract Documents or with respect to the Contract Documents.

2.2 The Parties hereby mutually agree that, upon the Effective Date:

2.2.1 Notwithstanding anything to the contrary contained herein, the following
sections of the Supply Agreement shall survive the termination of the Supply
Agreement: Sections 5.3, 10.4, 10.5, 10.6, 12.3.5, 14.1, 14.2.2, 14.2.3, 14.3.2
(except any sublicenses to the Baxter License granted by Cadence to Third
Parties other than the licensors of the Cadence Licensed Intellectual Property,
and only to the extent used in connection with the manufacture of the Product),
14.4, 20.4, 20.6, and Sections 12.3.1, 12.3.2, 12.3.3, and 12.3.4 (only for
purposes of indemnity claims made pursuant to Article 15), in addition to
Articles 13.0, 15.0, 18.0, 21.0, 22.0 and 23.0, together with any definitions
used therein or in this Termination Agreement, which shall survive such
termination;

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

2.2.2 The Confidential Disclosure Agreement shall remain in full force and
effect; and

2.2.3 Notwithstanding anything to the contrary contained herein, the following
sections of the Quality Agreement shall survive the termination of the Quality
Agreement: Sections 6.4, 7.2.2, 7.2.3, 7.5, 7.7, 7.8, 7.9 and 8.1.

3.0 RELEASES

3.1 Except as set forth in Section 3.3 of this Termination Agreement, each Party
does for itself and its Affiliates, heirs, successors, assigns, and personal
representatives hereby release, acquit and forever discharge the other Party and
such other Party’s Affiliates, predecessors, successors, heirs, assigns, agents,
employees, officers, directors and attorneys of and from any and all claims,
actions or causes of action, demands, damages (both actual and punitive) costs,
judgments, expenses, liabilities, attorneys’ fees and legal costs, injunctive or
declaratory relief, whether known or unknown, whether in law or in equity,
whether in tort or contract, of any kind or character including without
limitation claims to recover damages for breach of contract, negligence, fraud,
unfair trade practices, or any cause of action whatsoever, which they now have,
or might otherwise have, against the persons or entities released herein,
arising from any known or unknown act or omission, whether undertaken prior to
or after the Effective Date in connection with the Contract Documents, relating
to any claim that was brought, could have been brought, or may be brought by any
Party arising from the Contract Documents.

3.2 This Termination Agreement shall not be construed to be an admission of
liability or wrongdoing by any Party. The Parties further agree that neither
this Termination Agreement, nor the terms hereof or negotiations relating
thereto, shall be offered in evidence in any proceeding for any purpose
whatsoever, except to enforce the terms hereof or in any proceeding in which the
terms of this Termination Agreement are applicable. Each Party agrees that this
Termination Agreement shall remain confidential and shall not be disclosed by it
to any Third Party for any reason at any time; provided, however, that, subject
to Article 13 of the Supply Agreement, (i) each Party may disclose, in
confidence and on a need-to-know basis, this Termination Agreement to its
attorneys, accountants, lenders and potential lenders, directors, officers,
employees, consultants, insurers, the licensors of the Cadence Licensed
Intellectual Property and, with respect to Cadence, existing or potential
acquirors, and (ii) each Party may disclose the terms of this Agreement as
required by law or governmental regulation, or by valid legal process.

3.3 Notwithstanding anything in Sections 3.1 and 3.2 of this Termination
Agreement to the contrary, the releases set forth in this Article 3 shall not
apply with respect to: (a) any breach by either Party of this Termination
Agreement, (b) any breach by either Party of Sections 13.0 (Confidentiality) or
14.0 (Intellectual Property) of the Supply Agreement, (c) any breach by Baxter
of Section 12.3.5 (Cadence Licensed Intellectual Property) or 20.8 (Baxter
Non-Compete Obligation) of the Supply Agreement, (d) any breach by Baxter of
Sections 6.4 and 7.5 of the Quality Agreement, or (e) either Party’s right to
seek indemnification, or defend against any claim for indemnification, under
Section 15.0 (Indemnification) of the Supply Agreement.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.0 TRANSITION MATTERS

4.1 Transition Activities by Baxter.

4.1.1 Baxter represents and warrants that the list of Cadence Owned Equipment
and spare parts therefor attached hereto as Exhibit A is an accurate and
complete listing of all Cadence Owned Equipment and spare parts therefor Within
Baxter’s Control as of the Effective Date, and that it will provide to Cadence
within ninety (90) days following the Effective Date: (a) all such spare parts,
and (b) accurate and complete copies of all operational manuals, instructions,
software, schematics, maintenance records, qualification documentation, work
orders and drawings related to the Cadence Owned Equipment. For the avoidance of
doubt, the term, “Within Baxter’s Control,” as used in this Termination
Agreement, is intended by the Parties to include, as applicable, all Product,
Product test, stability and retention samples, API, Materials, Cadence Owned
Equipment and spare parts, warranties, guarantees, maintenance or service
agreements related thereto, whether held by Baxter or its Affiliates, or by any
contractor, agent or employee of Baxter.

4.1.2 Within thirty (30) days following the Effective Date, Baxter shall provide
Cadence with (a) a complete list of the manufacturer’s name, location and part
numbers for all Materials, and (b) all warranties, guarantees, maintenance or
service agreements related to the Cadence Owned Equipment that are Within
Baxter’s Control as of such date. Cadence shall develop its own specifications
for the Materials, but may use as a basis for such specifications those
specifications listed on Exhibit D.

4.1.3 Baxter represents that, to the best of its knowledge following due
inquiry, Exhibit B represents an accurate and complete listing of (a) all
Reports (including API/Formulation Specifications and Baxter Development
Deliverables), Original Product Data, and all other documentation owned by
Cadence and required to be produced and maintained by Baxter under
Section 14.2.1 the Supply Agreement, and (b) all documents and information
required to be provided to Cadence under Sections 5.9.1, 6.5.1, 6.6.1,
7.1.1,7.2, and 7.3.1(3) of the Quality Agreement), (collectively, the “Cadence
Documentation”). Within ninety (90) days following the Effective Date, Baxter
shall provide Cadence with complete copies, on electronic media, of all Cadence
Documentation.

4.1.4 Within thirty (30) days following the Effective Date, Baxter shall, at no
cost to Cadence, provide a final stability report for Product batch number
[***]***.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.1.5 Baxter shall, at no cost to Cadence: (a) destroy all Product Within
Baxter’s Control within ninety (90) days following the Effective Date,
(b) destroy all retain, stability and all other test samples of the Product, API
and all other Materials Within Baxter’s Control within thirty (30) days
following the completion of the applicable retention period for such test
samples, Product, API and other Materials as set forth under the Quality
Agreement. Promptly following such destruction, Baxter shall provide Cadence
with a certificate, signed by a duly authorized representative of Baxter,
listing the items destroyed, attesting to the destruction of such retain
samples, API and Materials, and stating that no additional Product, Product
test, stability or retention samples, API or Materials, exist Within Baxter’s
Control.

4.1.6 While the Product, Product test, stability or retention samples, API and
other Materials are Within Baxter’s Control after the Effective Date, Baxter
shall be responsible for complying with all applicable statutory and regulatory
requirements of all Regulating Groups in the Territory, and environmental and
health and safety laws of the Territory.

4.2 Transition Activities by Cadence.

Within one hundred eighty (180) days following the Effective Date, Cadence
shall, at no cost to Baxter, remove all Cadence Owned Equipment listed in
Exhibit A attached hereto, from the Facility in accordance with Sections 20.4
and 20.6 of the Supply Agreement. In connection therewith, Baxter shall
reasonably cooperate with, and provide full access to Cadence and its
contractors engaged in such removal activities, and shall not unreasonably
impede or delay any such activities. The Parties will cooperate to ensure that
all such removal activities shall be conducted in a manner that is not
unreasonably disruptive to Baxter, and does not impose unreasonable burdens on
Cadence, Cadence’s contractors, Baxter or Baxter’s operations at the Facility.
Baxter shall provide Cadence with a written estimate of any fees, costs or
expenses that Baxter anticipates it will incur in connection with Cadence’s
removal of the Cadence Owned Equipment, and will obtain prior written approval
from Cadence prior to incurring any such fees, costs or expenses. Cadence shall
reimburse Baxter for all such fees, costs or expenses within thirty (30) days of
receipt of any invoice for such pre-approved fees, costs or expenses from
Baxter. Additionally, in the event that Cadence or its contractors damage the
Facility in the course of removing the Cadence Owned Equipment, Cadence will
ensure that such damage is repaired to Baxter’s reasonable satisfaction.

4.3 For the avoidance of doubt, and notwithstanding any provisions of the Supply
Agreement or the Quality Agreement to the contrary, under no circumstances shall
either Party have any obligations to the other Party under Sections 6.2 (Supply
and Purchase Obligations), 6.4 (Purchase Orders; Firm Purchase Orders); 7.0
(Manufacturing Fee); 20.1 (Payments) or 20.3 (Disposal of API or Product), nor
shall Cadence have any obligation to Baxter under Sections 20.2 (Non-cancelable
Costs and Expenses), or 20.5 (Restoration Costs of the Facility) of the Supply
Agreement.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

4.4 [***]***

4.5 Each Party shall reasonably cooperate with the other Party for purpose of
supporting the closure or resolution of 483 observations issued by the FDA that
relate to the Product and the Parties’ activities under the Contract Documents;
provided, however, that the provisions of Section 5.3 of the Supply Agreement
shall continue to apply to all such activities and Communications.

5.0 GENERAL CONDITIONS

5.1 Statement Regarding Termination Agreement. A mutually agreeable statement
regarding the Termination Agreement is attached hereto as Exhibit C, and each
Party hereby consents to the use of such statement by the other Party in a press
release or other public filing made in connection with activities under the
Contract Documents and the execution of this Termination Agreement.

5.2 Non-Disparagement. Each Party agrees that it, unless required to do so by
legal process, shall not make any Disparaging Statement, either directly or
indirectly, whether orally or in writing, to any Third Party regarding the other
Party’s products, services, operations or employees. As used in this paragraph,
the term, “Disparaging Statement,” refers to any communication that, if
publicized to a Third Party, would cause or tend to cause the recipient of the
communication to question the business condition, integrity, competence or
product quality of the Party to whom the communication relates.

5.3 Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party that (a) such Party has the authority and right to
enter into and perform this Termination Agreement, (b) this Termination
Agreement is a legal and valid obligation binding up on such Party and is
enforceable in accordance with its terms, subject to applicable limitations on
such enforcement based on bankruptcy laws and other debtors’ rights, and
(c) such Party’s execution, delivery and performance of this Termination
Agreement will not conflict in any material fashion with the terms of any other
agreement or instrument to which it is or becomes a party or by which it is or
becomes bound.

5.4 Injunctive Relief. Either Party may seek immediate injunctive or other
interim equitable relief as necessary to enforce the terms of this Termination
Agreement, provided that such relief is sought exclusively from a court as
provided in Section 5.4 hereof.

5.5 Jurisdiction. This Termination Agreement will be deemed to have been entered
into in the State of New York and its interpretation and construction and the
remedies for its enforcement or breach are to be applied pursuant to and in
accordance with the laws of the State of New York without regard to the United
Nations Convention on Contracts for the International Sale of Goods and without
giving effect to any choice of laws rule that would cause the application of the
laws of any jurisdiction other than the internal laws of the State of New York,
to the rights and duties of the Parties.

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

5.6 Counterparts. This Termination Agreement may be executed in counterparts,
each of which shall be deemed an original, but such counterparts, when taken
together, shall constitute one agreement.

5.7 Binding Effect. This Termination Agreement shall inure to the benefit of,
and shall be binding upon, the Parties hereto and their respective legal
representatives, successors and assigns.

5.8 Further Assurances. Each of Cadence and Baxter hereby agree to execute such
further documents or instruments as may be necessary or appropriate to carry out
the intention of this Termination Agreement.

5.9 Severability. In the event that any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby, unless the
absence of the invalidated provision(s) adversely affect the substantive rights
of the Parties. The Parties agree to replace any invalid provision or parts
thereof by new provision(s) which closely approximate the economic and
proprietary results intended by the Parties.

5.10 Voluntary Agreement; Review with Counsel. The Parties have read this
Termination Agreement and reviewed same with its legal counsel, on the advice of
such counsel, they have freely and voluntarily entered into this Termination
Agreement. Accordingly, the rule of construction that any ambiguity in this
Agreement is to be construed against the drafting Party will not apply.

5.11 Notices. All notices or other communications which are required or
permitted under this Termination Agreement will be in writing and deemed
delivered at the time they are personally delivered, or on the business day next
following the date of confirmed transmission when sent by facsimile, or two
(2) business days after being sent by a nationally recognized overnight courier,
and addressed as follows:

If to Baxter:

Baxter Healthcare Corporation

BioPharma Solutions

One Baxter Parkway

Deerfield, Illinois 60015

Attention: General Manager

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Fax No.: [***]***

With a copy to:

Baxter Healthcare Corporation

One Baxter Parkway

Deerfield, Illinois 60015

Attention: General Counsel

Fax No.: [***]

If to Cadence:

Cadence Pharmaceuticals, Inc.

12481 High Bluff Drive, Suite 200

San Diego, CA 92130

Attention: Chief Commercial Officer

Fax No: [***]

With a copy to:

Cadence Pharmaceuticals, Inc.

12481 High Bluff Drive, Suite 200

San Diego, CA 92130

Attention: General Counsel

Fax No: [***]

5.12 Entire Agreement. Except as expressly set forth herein, this Termination
Agreement sets forth the entire agreement between the Parties, and fully
supersedes any and all prior written or oral negotiations, commitments and
writings between the Parties pertaining to the subject matter hereof. No
promises, representations, understandings, warranties and agreements have been
made by any of the Parties hereto except as referred to herein; and all
inducements to the making of this Termination Agreement relied upon by either
Party hereto have been expressed herein. No change or modification of this
Termination Agreement shall be valid unless the same is in writing and signed by
the Parties.

5.13 Counterparts. This Termination Agreement may be executed in two
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of page intentionally left blank.]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

IN WITNESS WHEREOF, the Parties have executed this Termination Agreement by
their duly authorized representatives as of the date first set forth above.

 

CADENCE PHARMACEUTICALS, INC.  

BAXTER HEALTHCARE

CORPORATION

 

By:

 

/s/ Theodore R. Schroeder

   

By:

 

/s/ Robert Felicelli

 

Name:

 

Theodore R. Schroeder

   

Name:

 

Robert Felicelli

 

Title:

 

President and Chief Executive Officer

   

Title:

 

GFN, BPS

 

Date:

 

March 5, 2013

   

Date:

 

March 5, 2013

 

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT A

Cadence Owned Equipment

[***]*** 14 PAGES REDACTED

 

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT B - Cadence Documentation

[***]*** 22 PAGES REDACTED

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT C

Statement Regarding Termination Agreement

On March 5, 2013, Cadence Pharmaceuticals, Inc., and Baxter Healthcare
Corporation, mutually agreed to terminate the Amended and Restated Development
and Supply Agreement for OFIRMEV, which was effective as of January 2011. Under
the termination agreement, Cadence is required to remove its manufacturing
equipment from Baxter’s facility within 180 days, and reimburse Baxter for
anticipated costs or expenses related to such removal. Cadence is not required
to reimburse Baxter for any remaining materials purchased by Baxter in
connection with its manufacture of OFIRMEV, or restore Baxter’s manufacturing
facility to its condition prior to the installation of OFIRMEV-related
improvements. The termination agreement also contains customary mutual releases.

 



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT D

Specifications (Section 4.1.2)

 

Item #

 

Baxter Spec #

 

Description

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]***   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

   

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

[***]

  [***]   [***]

 

*** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

 